Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1, 3-6, 8-16, and 18-21 are currently pending.

Response to Amendment
The amendment filed January 12, 2022 has been entered. Applicant’s amendments to the Claims in response to the Final Office Action mailed October 12, 2021 has been entered. 
Claims 1, 3-6, 8-10, 12, 14-16, and 18-20 are maintained in rejection despite Applicant’s arguments/amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA 51192/2016, filed on December 29, 2016.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/AT2017/060303, filed on November 17, 2017.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 8-10, 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0087773 A1), in view of Humphrey et al. (US 5,501,418 A).
Regarding claim 1, Meyer teaches (Fig. 1-4): A device (1) for moving a tongue rail (3) of a switch, the device comprising: at least two rollers (11a, 11b), including a first roller (11a) and a further roller (11b) which are configured and arranged one behind the other and substantially parallel to the rail course (Fig. 2), and the at least two rollers (11a, 11b) are further configured and arranged to be acted upon by the tongue rail (3), the tongue rail (3) rolling up from a lower contact position (5) on a stock rail (2) and directly in front of the first roller (11a) and onto the first roller (11a) and rolling onto the further roller (11b) until it reaches a remote position (6) (Fig. 1-2); at least one further intermediate roller (12), is smaller than the at least two rollers (Fig. 3); and wherein an axis of rotation (12a) of the intermediate roller (12) is arranged essentially parallel to the axes of rotation (14a, 14b) of the at least two rollers (11a, 11b), wherein the at least two rollers (11a, 11b) and the at least one further intermediate roller (12) are arranged on a common retaining device (ribbed plate 13); wherein the height of the axes (14a, 14b) of the at least two rollers (11a, 11b) is individually adjustable (para. 0012 and 0013) and the height of the axis (12a) of the at least one further intermediate roller (12) is adjustable together with the at least two rollers (para. 0022) by means of the common retaining device (13).
The intermediate roller 12 with its axis 12a (parallel to the height of axis 14a and 14b of the inner and outer rollers 11a and 11b) is also height adjustable (para. 0022) and can therefore be adjustable together with the at least two rollers. Further, the rollers are adjustable together by 
Meyer does not explicitly teach that the intermediate roller is positioned in a space between the at least two rollers. However, Humphrey teaches (Fig. 4-6): A device for moving a tongue rail (204) of a switch, wherein an intermediate roller (108b) is positioned in a space between the at least two rollers (108a, 108c).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to place the middle roller in a space between the two rollers, as taught by Humphrey, in order to simplify assembly and eliminate the need to have an additional plate supporting the intermediate roller.
Regarding claim 4, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, and at least one further intermediate roller includes an outermost shell made of metal. However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.
Regarding claim 5, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 1-4):  at least some of the at least two rollers (11a, 11b), and the at least one further intermediate roller (12) are arranged on a common retaining device (13). 
Regarding claim 6, Meyer and Humphrey teach the elements of claim 5, as stated above. Meyer further teaches (Fig. 3): the common retaining device (13) includes two laterally arranged parts (two flanges supporting middle roller 12).
Regarding claim 8, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the device is configured and arranged between two sleepers or fixed on the two sleepers. 
However, Humphrey teaches (Fig. 6): the device is configured and arranged between two sleepers (206, 208).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the device between two sleepers, as taught by Humphrey, in order to properly support and move the tongue rail of a railway switch.
Regarding claim 9, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 1): the device (1) is fixed on the stock rail (2).
Regarding claim 10, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 2): the at least one further intermediate roller (12) is arranged after the further roller (11b).
Regarding claim 12, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, or at least one further intermediate roller includes an outermost shell made of metal. 
However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in 
Regarding claim 15, Meyer and Humphrey teach the elements of claim 4, as stated above. Meyer further teaches (Fig. 1-4): two rollers (11a, 11b) and an intermediate roller (12) are arranged on a common retaining device (13).
Regarding claim 16, Meyer and Humphrey teach the elements of claim 6, as stated above. Meyer does not explicitly teach that the two laterally arranged parts (two flanges supporting middle roller 12) of the retaining device (13) are metal. 
However, Humphrey further teaches (Fig. 4): two laterally arranged parts (82, 84) of the retaining device and that the roller support cage is formed of high tensile strength metal (Humphrey, col. 7, lines 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to make the two laterally arranged parts of the retaining device metal, as taught by Humphrey, in order to adequately withstand the loads acting the roller in operation, reinforce the retaining device against external conditions, and prolong the service life of the roller support.
Regarding claim 18, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the device is configured and arranged between two sleepers or fixed on the two sleepers. 
However, Humphrey teaches (Fig. 6): the device is configured and arranged between two sleepers (206, 208).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the device between two sleepers, as taught by Humphrey, in order to properly support and move the tongue rail of a railway switch.
Regarding claim 19, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 1): the device (1) is fixed on the stock rail (2).
Regarding claim 20, Meyer and Humphrey teach the elements of claim 9, as stated above. Meyer further teaches (Fig. 2): the at least one further intermediate roller (12) is arranged after the further roller (11b).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0087773 A1), in view of Humphrey et al. (US 5,501,418 A) and Benenowski et al. (EP 0964100 A2, provided with translation).
Regarding claim 3, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers are elastomer-sprung rollers. 
However, Benenowski teaches (Fig. 7): Spring elements (120, 122), which are elastomer springs (Benenowski, para. 0053), resiliently supporting the roller elements (90, 92, 94, 96) (Benenowski, claim 8, lines 66-71).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include elastomer springs to resiliently support the rollers, as taught by Benenowski, in order to provide vibration dampening to the rollers when the device is in operation, thereby reducing wear and improving service life.
The term “Elastomer-sprung” implies that the rollers need not necessarily be an elastomer material, but can be sprung by an elastomer. Hence, this limitation is satisfied by the elastomer springs of Benenowski, supporting the rollers.
Regarding claim 14, Meyer, Humphrey, and Benenowski teach the elements of claim 3, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, or at least one further intermediate roller includes an outermost shell made of metal. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. 
The applicant argues that “if the slide frame 8 of Meyer is interpreted as the claimed common retaining device, the slide frame 8 is non-enabled for the intermediate roller to be adjustable together with the at least two rollers, nor does a skilled artisan appear to be motivated to make such a modification in view of Meyer and Humphrey.”
The examiner responds that the ribbed plate 13 of Meyer is being interpreted as the common retaining device. Further, Meyer discloses “a slide frame 8, which functions as a base support element and is equipped with a ribbed plate 13, in cooperation with a top plate 10 (see FIG. 4), on the one hand provides a height-adjustable support for inner and outer rollers 11a and 11b that are centered on respective axes 14a and 14b” (para. 0022). Therefore, the ribbed plate (13) of Meyer does enable the intermediate roller and the at least two rollers to be adjustable together.
To overcome the primary reference Meyer,  the Examiner suggests amending claim 1, line 15 to read “on a common retaining device having four adjusting devices, with one of said adjusting devices positioned at each end of the axes of rotation of the at least two rollers;”. Such an amendment finds support in paragraph [0022] of the published application and Fig. 1.

The applicant argues that Meyer and Humphery appear to teach away from the specific configuration of the roller adjustment mechanism where "the height of the axes of the at least two rollers is individually adjustable and the height of the axis of the at least one further intermediate roller is adjustable together with the at least two rollers”.
The examiner responds that para. 0013 of Meyer teaches: “The rolling process can be further improved if the inner roller onto which the blade first rolls is set lower than the outer roller”. Therefore, the height of the inner roller (11a) can be adjustable independent of the height of the outer roller (11b). Further, the intermediate roller 12 with its axis 12a (parallel to the height of axis 14a and 14b of the inner and outer rollers 11a and 11b) is also height adjustable (para. 0022) and can therefore be adjustable together with the at least two rollers and allow for proper rolling of the tongue rail. 
The applicant argues that “not only does Meyer appear to teach away from the specific roller adjustment mechanism claimed, but appear to suffer from the various problems solved by the present application”
The examiner responds that the specific roller adjustment mechanism is not claimed by the applicant. Although the height adjustment in Meyer using the eccentric adjusting devices (14) can be “very time- consuming” as stated by the applicant, the limitation that “the height of the axes of the at least two rollers is individually adjustable” is still satisfied by the structure of Meyer under broadest reasonable interpretation.
The applicant argues that “the adjustment structure (80) of Humphrey would not only appear to teach away from the claimed configuration but would also appear to be non-enabled to correct the 
The examiner responds that Humphrey is merely used to teach that the middle roller is positioned in a space between the at least two rollers and an outermost shell made of metal for the rollers, and not the adjustment structure as stated by the applicant. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection is based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).

Allowable Subject Matter
Claims 21, 11, and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21 and its depending claims 11 and 13, the prior art fails to teach that the highest point of a shell of the at least one further intermediate roller is below the highest points of the shells of the at least two rollers. While Meyer (US 2008/0087773 A1) teaches an intermediate roller and two outer rollers, the examiner finds no obvious reason to modify Meyer such that the intermediate roller is below the two outer rollers. Such a modification would require improper hindsight reasoning. Further, Meyer would teach against this limitation because Myer teaches: “the middle roller is at least the same height as the adjacent surface of the support or better still, projects slightly above it" (Meyer, para. 0012, lines 1-6). While Myer also teaches an embodiment in which the height of the middle roller is between that of the inner and outer rollers (Myers, para. 0014), the middle roller would not be below both rollers.	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617